       Case 4:18-cv-01236 Document 45-1 Filed on 07/02/20 in TXSD Page 1 of 1



                         UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 ERICA VOLNA, INDIVIDUALLY AND              §
 AS NEXT FRIEND OF E.V., A MINOR            §
 CHILD                                      §      Civil Action No. 4:18-CV-01236
                 Plaintiff,                 §
                                            §      JURY TRIAL REQUESTED
 vs.                                        §
                                            §
                                            §
 GRACO CHILDREN’S PRODUCTS,                 §
 INC. AND INDIANA MILLS &                   §
 MANUFACTURING, INC.                        §
                 Defendants.                §

          ORDER GRANTING AGREED MOTION FOR TRIAL CONTINUANCE
               AND MOTION TO EXTEND DISCOVERY DEADLINES

         BE IT REMEMBERED that the Agreed Motion for Trial Continuance and Motion to

Extend Discovery Deadlines in the above-entitled and numbered cause of action. The

Court is of the opinion that the Motion is meritorious and should be GRANTED. It is

therefore,

         IT IS THEREFORE, ORDERED, ADJUDGED and DECREED that this matter is

continued from its current trial setting of January 11, 2021; and

         IT IS FURTHER ORDERED, ADJUDGED and DECREED ORDERED that this

matter will be reset for trial for sometime after September 8, 2021 and that a new

Scheduling Order will be issued.

         SIGNED AND ENTERED, this the _______ day of ______________, 2020.




                                   PRESIDING JUDGE
                                   UNITED STATES DISTRICT JUDGE



                                                                                    Page 1
